           Case 1:20-cv-03619-RA Document 10 Filed 08/18/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE FILED: 8/18/2020

FRANCISCO AYALA DE JESUS, on behalf
of himself and all others similarly situated,
and FREDY SALUSTIO FLORES, on behalf
of himself and all others similarly situated,

                              Plaintiffs,                       20-CV-3619 (RA)

                       v.                                            ORDER

P&N CUISINE INC, doing business as Thai
Select, and NIMNUAL LIKITUARIN,

                              Defendants.

RONNIE ABRAMS, United States District Judge:

         Plaintiffs filed their Complaint with this Court on May 8, 2020, Dkt. 1, and summons

were issued on May 19, 2020, Dkts 7-8. Plaintiffs, however, do not appear to have served the

Complaint or summons on Defendants. It is hereby:

         ORDERED that Plaintiffs submit a letter to the Court by August 25, 2020 explaining why

they failed to serve the summons and Complaint within the 90 days prescribed by Rule 4(m) of

the Federal Rules of Civil Procedure, or, if Plaintiffs believe that Defendants have been served,

explaining when and in what manner such service was made.

         IT IS FURTHER ORDERED that if the Court does not receive a letter by August 25,

2020 showing good cause why such service was not made within the 90 days, the case will be

dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:          August 18, 2020
                New York, New York

                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge
